DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 April 2021 has been entered.

Response to Arguments
Applicant’s arguments, filed with respect to the claim objection have been fully considered and are persuasive in view of the amendment.  Accordingly, the claim objection has been withdrawn.  
Applicant’s arguments, filed with respect to the rejections under 35 U.S.C 112(a) regarding claim 11 have been fully considered and are persuasive in view of the amendment cancelling claim 11.  Accordingly, the rejection under 35 U.S.C. 112(a) regarding claim 11 has been withdrawn as moot.   Please see below for new grounds of rejection under 35 U.S.C. 112.  
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are moot.  Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the new grounds of rejection, below.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 22 and 24 have been amended to recite “when a temperature of any one of the series connected thermostat switches reaches a predetermined temperature level, at least one of the plurality of thermostat switches opens […]”.  Limitation “at least one of […]” does not appear to have support in the disclosure.  Accordingly claims 22 and 24 add new matter.  
Claims 26 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 26 and 30 have been amended to recite “when a 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21, 23, and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In view of the amendment to claims 1, 10, and 16, upon which claims 21, 23, and 25 depend, it does not appear that claims 21, 23, and 25 further limit the invention.  Should Applicant disagree and wish to traverse, clarification of how claims 21, 23, and 25 further limit is requested.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 3,290,576: previously cited) in view of Katsuki (US 6,158,230: previously cited), Futernik et al. (US 8,468,843: previously cited), and Kyle (US 3,065,381: previously cited).
Regarding claim 1, Jensen et al. discloses a disconnect system to be connected between a power source and a load, comprising: a master switch, where the master switch operates in a normally open configuration and is manually operable into a closed configuration (see at least Figure, #MSR; column 2, lines 6-10, 16-20, 37-53: switch #MSR is capable of being manually operable) at least one relay switch (see at least Figure #PR) defining a control terminal (Figure, coil #20 and leading to/from thermistors #16/#17/#18/#14) and power terminals (see at least Figure, terminals on either side of switch #30), where the power terminals are electrically connected to the power source and the load to form a power circuit (see at least column 2, lines 7-36), and the at least one relay switch operates in a normally open configuration in which current is prevented from flowing between the power terminals and in a closed configuration in which current is allowed to flow between the power terminals (see at least column 2, lines 16-53: relay #PR is only closed when power flows to coil #20); at least one thermostat switch secured to a sensed portion of the load (see at least Figure, thermistors #16/#17/#18/#14); a control wire operatively connected between the at least one thermostat 
Jensen et al. does not disclose where the at least one thermostat switch is normally closed and opens when the temperature of the thermostat switch exceeds a predetermined maximum temperature level, nor that the prevention of current flow is from the switch opening. 
However, there are only a finite number of types of thermostat switch available to one having ordinary skill in the art.  In this regard, it is noted that Katsuki teaches another disconnect system having a thermostat switch, where the at least one thermostat switch is normally closed and opens when the temperature of the thermostat switch exceeds a predetermined maximum temperature level (see at least column 5, line 58 through column 6, line 2: a contact opening in the event of a temperature indicative of compressor overloading is indicative of thermostat 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the thermostat switch in the system of Jensen et al. with where the at least one thermostat switch is normally closed and opens when the temperature of the thermostat switch exceeds a predetermined maximum temperature level, and that the prevention of current flow is from the switch opening, since as taught by Katsuki, such provision is a suitable and known provision for a thermostatic switch providing the benefit of prevention of system damage due to component overheating (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 
Jensen et al. does not disclose that the power source is a DC power source comprising a battery system, nor that the load is of a vehicle.
Futernik et al. teaches another disconnect system for a thermostatic relay controlled heating and cooling system wherein the load is of a vehicle and wherein the power source is a DC power source comprising a battery system (see at least Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jensen et al. with the power source is a DC power source comprising a battery system, and that the load is of a vehicle as taught by Futernik et al., since such application would include only simple substitution of the vehicle platform and DC battery system power source taught by Futernik et al. for the static platform and AC power source disclosed by Jensen et al., yielding the predictable results of providing thermal protection for a load on a battery powered, vehicle-mounted DC powered heating and cooling system (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007)).
Jensen et al. in view of Katsuki and Futernik et al. does not disclose and the master switch remains in the open configuration until manually operated into the closed configuration.
Kyle teaches another disconnect system in which, after a thermostat switch configures at least one relay switch in the open configuration such that current no longer flows through a master switch, the master switch remains in the open configuration until manually operated into the closed configuration (see at least column 3, lines 3-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jensen et al. in view of Katsuki and Futernik et al. with and the master switch remains in the open configuration until manually operated into the closed configuration, as taught by Kyle, to improve the system of Jensen et al. in view of Katsuki and Futernik et al. by preventing continued operation in the case of a persistent fault (see at least Kyle column 3, lines 46-54).  

Regarding claim 2, Jensen et al. further discloses in which the load comprises a converter operatively connected to a compressor (see at least column 1, lines 55-57; Figure: motor #M converts electrical energy to mechanical energy to drive compressor #C, thus motor #M/compressor #C comprises the load), and Jensen et al. in view of Futernik et al. further discloses the intended use of for a vehicle heating and cooling system (see rejection of claim 1, above).

Regarding claim 3, Jensen et al. further discloses in which the load comprises a compressor (see at least column 1, lines 55-57; Figure: motor #M converts electrical energy to mechanical energy to drive compressor #C, thus motor #M/compressor #C comprises the load), and Jensen et al. in view of Futernik et al. further discloses the intended use of for a vehicle heating and cooling system (see rejection of claim 1, above).

Regarding claim 21, Jensen et al. in view of Katsuki, Futernik et al., and Kyle further discloses in which, after the thermostat switch configures the at least one relay switch in the 

Regarding claim 22, Jensen et al., as modified above to include closed/open thermostatic switch(es), further discloses in which: a plurality of thermostat switches are connected in series (see at least Figure, thermistors #16/#17/#18/#14 are serially connected); and Application No. 15/090,455Page 7when a temperature of any one of the series connected thermostat switches reaches a predetermined temperature level, at least one of the plurality of thermostat switches opens to prevent the second portion of the current from flowing from the DC power source to the control terminal of the at least one relay switch and thereby configuring the at least one relay switch in the open configuration to prevent the first portion of the current from flowing from the DC power source to the load (see at least column 2, lines 37-43; Katsuki column 5, line 59 through column 6, line 2).  

Claims 10, 23, and  24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 3,290,576: previously cited) in view of Katsuki (US 6,158,230: previously cited), Futernik et al. (US 8,468,843: previously cited) and Kyle (US 3,065,381: previously cited).
Regarding claim 10, Jensen et al. discloses a heating/cooling system, the heating/cooling system comprising: a compressor (see at least compressor #C); a converter operatively connected to the compressor (see at least column 1, lines 55-57; Figure: motor #M converts electrical energy to mechanical energy to drive compressor #C, thus motor #M/compressor #C are operatively connected); a disconnect system comprising a master switch, where the master switch operates in a normally open configuration and is manually operable into a closed configuration (see at least Figure, #MSR; column 2, lines 6-10, 16-20, 
Jensen et al. does not disclose where the at least one thermostat switch is normally closed and opens when the temperature of the thermostat switch exceeds a predetermined maximum temperature level. 
However, there are only a finite number of types of thermostat switch available to one having ordinary skill in the art.  In this regard, it is noted that Katsuki teaches another disconnect system having a thermostat switch, where the at least one thermostat switch is normally closed and opens when the temperature of the thermostat switch exceeds a predetermined maximum temperature level (see at least column 5, line 58 through column 6, line 2: a contact opening in the event of a temperature indicative of compressor overloading is indicative of thermostat switch that is normally closed opening when the temperature of the switch exceeds a predetermined maximum temperature level).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the thermostat switch in the system of Jensen et al. with where the at least one thermostat switch is normally closed and opens when the temperature of the thermostat switch exceeds a predetermined maximum temperature level, since as taught by Katsuki, such provision is a suitable and known provision for a thermostatic switch providing the benefit of prevention of system damage due to component overheating (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 
Jensen et al. does not disclose that the power source is a DC power source comprising a battery system, nor the intended use for a vehicle.
Futernik et al. teaches another disconnect system for a thermostatic relay controlled heating and cooling system wherein the heating and cooling system is for a vehicle and wherein the power source is a DC power source comprising a battery system (see at least Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jensen et al. with wherein the heating and cooling system is for a vehicle and wherein the power source is a DC power source comprising a battery system as taught by Futernik et al., since such application would include only simple substitution of the vehicle platform and DC battery system power source taught by Futernik et al. for the static platform and AC power source disclosed by Jensen et al., yielding the predictable results of providing thermal protection for a load on a battery powered, vehicle-mounted DC powered heating and cooling system (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007)).
Jensen et al. in view of Katsuki and Futernik et al. does not disclose and the master switch remains in the open configuration until manually operated into the closed configuration.
Kyle teaches another disconnect system in which, after a thermostat switch configures at least one relay switch in the open configuration such that current no longer flows through a master switch, the master switch remains in the open configuration until manually operated into the closed configuration (see at least column 3, lines 3-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jensen et al. in view of Katsuki and Futernik et al. with and the master switch remains in the open configuration until manually operated into the closed configuration, as taught by Kyle, to improve the system of Jensen et al. in view of Katsuki and Futernik et al. by preventing continued operation in the case of a persistent fault (see at least Kyle column 3, lines 46-54).  

Regarding claim 23, Jensen et al. in view of Katsuki, Futernik et al., and Kyle further discloses in which, after the thermostat switch configures the at least one relay switch in the open configuration such that current no longer flows through the master switch before current is allowed to flow from the DC power source to the at least one relay switch, the master switch 

Regarding claim 24, Jensen et al., as modified above to include closed/open thermostatic switch(es) further discloses in which: a plurality of thermostat switches are connected in series (see at least Figure, thermistors #16/#17/#18/#14 are serially connected); and Application No. 15/090,455Page 7when a temperature of any one of the series connected thermostat switches reaches a predetermined temperature level, at least one of the plurality of thermostat switches opens to prevent the second portion of the current from flowing from the DC power source to the control terminal of the at least one relay switch and thereby configuring the at least one relay switch in the open configuration to prevent the first portion of the current from flowing from the DC power source to the converter (see at least column 2, lines 37-43; Katsuki column 5, line 58 through column 6, line 2).  

Claim 16, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 3,290,576: previously cited) in view of Katsuki (US 6,158,230: previously cited), Futernik et al. (US 8,468,843: previously cited) and Kyle (US 3,065,381: previously cited).
Regarding claim 16, Jensen et al. discloses a method of heating and cooling, the method comprising the steps of: operatively connecting a converter to a compressor (see at least column 1, lines 55-57; Figure: motor #M converts electrical energy to mechanical energy to drive compressor #C, thus motor #M/compressor #C are operatively connected); providing a master switch, where the master switch operates in a normally open configuration and is manually operable into a closed configuration (see at least Figure, #MSR; column 2, lines 6-10, 16-20, 37-53: switch #MSR is capable of being manually operable); electrically connecting the master switch to the power source (see at least column 2, lines 7-10); electrically connecting power terminals of at least one relay switch between the master switch and the converter to 
Jensen et al. does not disclose where the at least one thermostat switch is normally closed and opens when the temperature of the thermostat switch exceeds a predetermined maximum temperature level.
However, there are only a finite number of types of thermostat switch available to one having ordinary skill in the art.  In this regard, it is noted that Katsuki teaches another disconnect system/method having a thermostat switch, where the at least one thermostat switch is normally closed and opens when the temperature of the thermostat switch exceeds a predetermined maximum temperature level (see at least column 5, line 58 through column 6, line 2: a contact opening in the event of a temperature indicative of compressor overloading is indicative of thermostat switch that is normally closed opening when the temperature of the switch exceeds a predetermined maximum temperature level).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the thermostat switch in the method of Jensen et al. with where the at least one thermostat switch is normally closed and opens when the temperature of the thermostat switch exceeds a predetermined maximum temperature level, and that the prevention of current flow is from the switch opening, since as taught by Katsuki, such provision is a suitable and known provision for a thermostatic switch providing the benefit of prevention of system damage due to component overheating (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 
Jensen et al. does not disclose that the method is of heating and cooling a vehicle, nor that the power source is a DC power source that comprises a battery system.
Futernik et al. teaches another method for thermostatic relay controlled heating and cooling method wherein the method is of heating and cooling a vehicle and wherein the power source is a DC power source comprises a battery system (see at least Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Jensen et al. for heating and cooling a KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007)).
Jensen et al. in view of Katsuki and Futernik et al. does not disclose and the master switch remains in the open configuration until manually operated into the closed configuration.
Kyle teaches another disconnect system/method in which, after a thermostat switch configures at least one relay switch in the open configuration such that current no longer flows through a master switch, the master switch remains in the open configuration until manually operated into the closed configuration (see at least column 3, lines 3-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Jensen et al. in view of Futernik et al. with and the master switch remains in the open configuration until manually operated into the closed configuration, as taught by Kyle, to improve the method of Jensen et al. in view of Futernik et al. by preventing continued operation in the case of a persistent fault (see at least Kyle column 3, lines 46-54).  

Regarding claim 25, Jensen et al. in view of Katsuki, Futernik et al., and Kyle further discloses further comprising the step of manually resetting the master switch after the thermostat switch configures the at least one relay switch in the open configuration such that current no longer flows through the master switch before current is allowed to flow from the DC power source to the at least one relay switch (see at least column 3, lines 3-54).

Regarding claim 26, Jensen et al., as modified above to include closed/open thermostatic switch(es), further discloses in which: a plurality of thermostat switches are connected in series (see at least Figure, thermistors #16/#17/#18/#14 are serially connected); and Application No. 15/090,455Page 7when a temperature of any one of the series connected thermostat switches reaches the predetermined maximum temperature level, at least one of the plurality of thermostat switches opens to prevent the second portion of the current from flowing from the DC power source to the control terminal of the at least one relay switch and thereby configuring the at least one relay switch in the open configuration to prevent the first portion of the current from flowing from the DC power source to at least one of the converter and the compressor (see at least column 2, lines 37-43; Katsuki column 5, line 58 through column 6, line 2).  

Claims 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 3,290,576: previously cited) in view of Katsuki (US 6,158,230: previously cited), Futernik et al. (US 8,468,843: previously cited) and Kyle (US 3,065,381: previously cited).
Regarding claim 27, Jensen et al. discloses a disconnect system to be connected between a power source and a load, comprising: a master switch, where the master switch operates in a normally open configuration and is manually operable into a closed configuration in which current is allowed to flow through the master switch (see at least Figure, #MSR; column 2, lines 6-10, 16-20, 37-53: switch #MSR is capable of being manually operable); at least one relay switch (see at least Figure #PR) defining a control terminal (Figure, coil #20 and leading to/from thermistors #16/#17/#18/#14) and power terminals (see at least Figure, terminals on either side of switch #30), where each relay switch operates in a normally open configuration in which current is prevented from flowing between the power terminals and in a closed configuration in which current is allowed to flow between the power terminals (see at least column 2, lines 16-53: relay #PR is only closed when power flows to coil #20); at least one thermostat switch secured to a sensed portion of the load (see at least Figure, thermistors 
Jensen et al. does not disclose where the at least one thermostat switch is normally closed and opens when the temperature of the thermostat switch exceeds a predetermined maximum temperature level, nor that the prevention of current flow is from the switch opening. 
However, there are only a finite number of types of thermostat switch available to one having ordinary skill in the art.  In this regard, it is noted that Katsuki teaches another disconnect system having a thermostat switch, where the at least one thermostat switch is normally closed and opens when the temperature of the thermostat switch exceeds a predetermined maximum temperature level (see at least column 5, line 58 through column 6, line 2: a contact opening in the event of a temperature indicative of compressor overloading is indicative of thermostat switch that is normally closed opening when the temperature of the switch exceeds a predetermined maximum temperature level).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the thermostat switch in the system of Jensen et al. with where the at least one thermostat switch is normally closed and opens when the temperature of the thermostat switch exceeds a predetermined maximum temperature level, and that the prevention of current flow is from the switch opening, since as taught by Katsuki, such provision is a suitable and known provision for a thermostatic switch providing the benefit of prevention of system damage due to component overheating (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 
Jensen et al. does not disclose that the power source is a DC power source comprising a battery system, nor that the load is of a vehicle.
Futernik et al. teaches another disconnect system for a thermostatic relay controlled heating and cooling system wherein the load is of a vehicle and wherein the power source is a DC power source comprising a battery system (see at least Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jensen et al. with the power source is a DC power source comprising a battery system, and that the load is of a vehicle as taught by Futernik et al., since such application would include only simple substitution of the vehicle platform and DC battery system power source taught by Futernik et al. for the static platform and AC power source disclosed by Jensen et al., yielding the predictable results of providing thermal protection for a load on a battery powered, vehicle-mounted DC powered heating and cooling system (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007)).
Jensen et al. in view of Katsuki and Futernik et al. does not disclose and must be manually reset before current is allowed to flow from the DC power source to the at least one relay switch.
Kyle teaches another disconnect system where a master switch must be manually reset before current is allowed to flow from the power source to the at least one relay switch (see at least column 3, lines 42-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jensen et al. in view of Katsuki and Futernik et al. (which teaches DC power source) with master switch must be manually reset before current is allowed to flow from the DC power source to the at least one relay switch, as taught by Kyle, to improve the system of Jensen et al. in view of Katsuki and Futernik et al. by preventing continued operation in the case of a persistent fault (see at least Kyle column 3, lines 46-54).  

Regarding claim 28, Jensen et al. further discloses in which the load comprises a converter operatively connected to a compressor (see at least column 1, lines 55-57; Figure: motor #M converts electrical energy to mechanical energy to drive compressor #C, thus motor #M/compressor #C comprises the load), and Jensen et al. in view of Futernik et al. further discloses the intended use of for a vehicle heating and cooling system (see rejection of claim 1, above).

Regarding claim 29, Jensen et al. further discloses in which the load comprises a compressor (see at least column 1, lines 55-57; Figure: motor #M converts electrical energy to mechanical energy to drive compressor #C, thus motor #M/compressor #C comprises the load), and Jensen et al. in view of Futernik et al. further discloses the intended use of for a vehicle heating and cooling system (see rejection of claim 1, above).

Regarding claim 30, Jensen et al., as modified above to include closed/open thermostatic switch(es), further discloses in which: a plurality of thermostat switches are 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TAVIA SULLENS/Primary Examiner, Art Unit 3763